Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 06/03/2022 has been entered into this application. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhengyi et al. (A compact Airy beam light sheet microscope with a tilted cylindrical lens, BIOMEDICAL OPTICS EXPRESS, vol. 5, no. 10, 5 September 2014 (2014-09-05), page 3434, XP055335519, United States ISSN: 2156-7085, DOI: 10.1364/BOE.5.003434, Applicant cited reference) in view of Altendorf (2008/0239278 A1).

Regarding claims 1 and 21, Zhengyi teaches of an optical system/method (fig. 1) for producing a structured optical beam, the optical system comprising: 
a convex lens (CL) having a spherical or cylindrical entry surface, the convex lens comprising inherently a material having a refractive index; 
an electromagnetic radiation source (section 4: laser) configured to provide a substantially coherent beam of electromagnetic radiation; and 
a focussing element (L1) arranged along the optical axis of the optical system; wherein the electromagnetic radiation source (section 4: laser) is arranged to produce an illuminating beam which illuminates the convex lens (CL) over a selected illumination fraction of the spherical or cylindrical entry surface as can be seen in drawing (fig. 1)  and with a corresponding selected focus of the illuminating beam such that the illumination beam traverses a sufficient refractive volume of the convex lens to produce aberrations in the illuminating beam emerging from the convex lens such that the illuminating beam comprises a structured optical beam (see section 1).
Zhengyi fail to explicitly specify the convex lens comprising a material having a refractive index of at least 1.8.
Altendorf from the same field of endeavor teaches of using lenses with refractive index approaching 2.0 such as (1.5, 1.7, 1.8 etc.) (figs. 1-4); singlet lenses (e.g. a bi-convex lens element ….), all of which have spherical surfaces [par. 0011], wherein the bi-convex lens element has an index of refraction of at least 1.7 and at most 1.8 (Altendorf, claim 11) [pars. 0011, 0036] in order to enhanced and improved range sensing performance of sensor lens configuration system (see abstract) [pars. 0004-5], and additionally, it is common general knowledge to use lenses with a higher refractive index in order to reduce the size. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhengyi by using a convex lens comprising a material having a high refractive index such as having (i.e. at least 1.8) in view of Altendorf teachings in order to in order to enhanced and improved range sensing performance of sensor lens configuration system and/or in order to reduce the lens(es) size, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
For the purpose of clarity, the method claim 21 is taught/suggested by the functions shown/stated/set forth with regards to the system claim 1 as rejected above as being unpatentable over Zhengyi in view of Altendorf.
As to claims 2-3, Zhengyi when modified by Altendorf, Zhengyi further teaches a structure of lens system (fig. 1) that is use in an optical system that is implementing limitations such as, wherein the focussing element is arranged between the electromagnetic radiation source and the convex lens (CL) such that the focussing element (L1) focusses the illuminating beam onto the convex lens to provide the selected illumination fraction of the spherical or cylindrical entry surface and the corresponding selected focus such that the illuminating beam traverses a sufficient refractive volume of the convex lens to produce the aberrations in the illuminating beam emerging from the convex lens resulting in formation of the structured optical beam (claim 2); and wherein the convex lens (CL) is arranged between the electromagnetic radiation source (laser) and the focussing element (L1/L2) such that the focussing element focusses the illuminating beam emerging from convex lens; and the electromagnetic radiation source (laser) is arranged to provide illumination of the convex lens over the selected illumination fraction of the spherical or cylindrical entry surface such that the illuminating beam traverses a sufficient refractive volume of the convex lens to produce the aberrations in the illuminating beam emerging from the convex lens resulting in formation of the structured optical beam when the illuminating beam emerging from the convex lens is focussed by the focussing element (L1/L2) (claim 3).
As to claim 4, Zhengyi when modified by Altendorf, Zhengyi further teaches of an electromagnetic radiation source (section 4: laser) configured to provide a substantially coherent beam of electromagnetic radiation as applied to claim 1.
Zhengyi when modified by Altendorf fail to explicitly specify the wherein the electromagnetic radiation source is arranged to provide substantially parallel illumination of the convex lens with a selected illumination fraction of at least 15%, of a radius of curvature of the entry surface so that the illuminating beam passes substantially symmetrically through a center of the convex.
However, does not limit the arrangement of the electromagnetic radiation source to provide illumination of the convex lens with a particular illumination.
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhengyi when modified by Altendorf in the manner set forth in applicant’s claim 4 in order to in order to enhanced and improved range sensing performance of sensor lens configuration system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). 
As to claims 5-6, Zhengyi when modified by Altendorf, Zhengyi further teaches wherein the focussing element (L1) comprises a converging lens; and the convex lens and the focussing element have common focal point (fig. 1) (see section 4; focal length of L2 was chosen..)(claim 5); and wherein the convex lens (L1) has a spherical or cylindrical exit surface (claim 6).
As to claim 7, Zhengyi when modified by Altendorf, Zhengyi further teaches a structure of lens system (fig. 1) that is use in an optical system that is implementing limitations such as, wherein the convex lens comprises a convex lens (CL) having a spherical or cylindrical entry surface is a cylindrical lens. 
As to claim 8, Zhengyi when modified by Altendorf, as applied to claim 1, Altendorf further teaches wherein the convex lens has a refractive index of greater than 1.9, preferably approximately 2. (Altendorf, [pars. 0036]).
As to claim 9, Zhengyi when modified by Altendorf, as applied to claim 1, Zhengyi further teaches a structure of an electromagnetic radiation source (section 4: laser) configured to provide a substantially coherent beam of electromagnetic radiation.
Zhengyi when modified by Altendorf fail to explicitly specify wherein the electromagnetic radiation source is configured to provide an illuminating beam having a substantially Gaussian intensity distribution.
However, even though, Zhengyi when modified by Altendorf fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claim 9, the constructional changes is/are considered obvious common knowledge in the art that laser(s) providing a Gaussian intensity distribution are common general knowledge. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhengyi when modified by Altendorf in the manner set forth in applicant’s claim 9 in order to in order to enhanced and improved range sensing performance of sensor lens configuration system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).In this case, it appears that these changes produce no functional differences and therefore would have been obvious. Note In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).
As to claim 10, Zhengyi when modified by Altendorf, as applied to claim 1, Zhengyi further teaches wherein the focussing element (L1/L2) comprises at least one of: a focussing lens; a ball lens; or a spherical mirror.
As to claims 11-14, Zhengyi when modified by Altendorf, Zhengyi further teaches a structure of lens system (fig. 1) that is use in an optical system that is implementing limitations such as, wherein the convex lens comprises a convex lens (CL) having a spherical or cylindrical entry surface is a cylindrical lens, and further, Altendorf teaches lenses have a refractive index of greater than 1.8.
Zhengyi when modified by Altendorf fail to teach the constructional changes in the device of claim 1, as that claimed by Applicants claims 11-14, wherein the convex lens is a glass ball lens and the focussing element is a converging focussing lens (claim 11); wherein the convex lens is a glass ball lens and the focussing element is a glass ball lens (claim 12); wherein the convex lens and the focussing element respectively have a refractive index of greater than 1.8 (claim 13); and wherein the convex lens and the focussing element are combined into a single integral structure (claim 14).
However, even though, Zhengyi when modified by Altendorf fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claims 11-14, the constructional changes are considered obvious design variation and alternative of the type of convex lens.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhengyi when modified by Altendorf in the manner set forth in applicant’s claims 11-14 in order to in order to enhanced and improved range sensing performance of sensor lens configuration system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, it appears that these changes produce no functional differences and therefore would have been obvious. Note In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).
As to claims 15-20, Zhengyi when modified by Altendorf, as applied to claim 1, Zhengyi further teaches wherein the focussing element (L1/L2) comprises one of: a focussing lens, a convex lens (CL) having a spherical or cylindrical entry surface, the convex lens comprising inherently a material having a refractive index, as can be seen in drawing (fig. 1) (see sections 1-4).  Altendorf further teaches wherein the convex lens has a refractive index of greater than 1.9, preferably approximately 2. (Altendorf, [pars. 0036]).
Zhengyi when modified by Altendorf fail to teach the constructional changes in the device of claim 1, as that claimed by Applicants claims 15-20, wherein the focussing element comprises a spherical mirror and the optical system further comprises a beam splitter arranged between the convex lens and the spherical mirror (claim 15); 

wherein the convex lens comprises a glass ball lens and is configured such that a portion of the illuminating beam is reflected back through the convex lens from a rear surface of the convex lens, thereby forming a retroreflector by which the illuminating beam is reflected and focussed (claim 16); 

wherein the convex lens is a glass ball lens and the focussing element comprises a reflective layer on a far side of the glass ball lens from the electromagnetic radiation source such that the glass ball lens forms a retroreflector, reflecting the illuminating beam back through the convex lens to focus the illuminating beam along the optical axis (claim 17); wherein the glass ball lens has a refractive index of greater than 1.9, preferably greater than 1.95 and preferably less than 2.05 (claim 18); wherein a distance between the convex lens and the focussing element is adjustable to vary parameters of the structured optical beam (claim 19).
However, even though, Zhengyi when modified by Altendorf fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claims 15-19, the constructional changes are considered obvious design variation and alternative of the type of convex lens and arrangement.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhengyi when modified by Altendorf in the manner set forth in applicant’s claims 15-19 in order to in order to enhanced and improved range sensing performance of sensor lens configuration system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, it appears that these changes produce no functional differences and therefore would have been obvious. Note In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).
As to claim 20, Zhengyi when modified by Altendorf, Zhengyi further teaches an optical alignment system comprising: the optical system (fig. 1) for producing a structured optical beam wherein one or more objects to be aligned is included in the function of the microscope as a suitable system for detecting the position of an object; and a detector (cam) for detecting a position of an object relative to the structured optical beam, as can be seen in drawing (fig.1).




 
Response to Arguments

Applicant’s arguments/remarks, see pages 9-13, filed on 06/03/2022, with respect to the rejection(s) of claim(s) have been fully considered but are not persuasive. 

Applicant’s arguments: 

a) applicant argues specifically that “Although the Office relies on Altendorf with respect to the claimed refractive index, Altendorf fails to disclose or even suggest a convex lens having a refractive index of at least 1.8 as recited in claim 1. Rather, as shown in FIG. 2 of Altendorf, the disclosed lenses in the chromatically dispersive lens configuration 100 include only one lens element that has a refractive index (nd) of at least 1.8, which is the first lens portion 101A of the doublet lens 101. However, as shown in FIG. 1 of Altendorf, the first lens portion 101A of the doublet lens 101 is concave. Hence, neither Zhengyi nor Altendorf discloses or even suggests providing a convex lens with a refractive index of at least 1.8. Moreover, since the majority of the lenses in Altendorf have a refractive index below 1.8 (see Fig. 2), Altendorf fails to teach or even suggest to specifically restrict the refractive index of any lens in Zhengyi, let alone a convex lens, to being at least 1.8.”

Examiner's response: 

With respect to argument (a), it is respectfully pointed out to applicant that this argument is not persuasive because it is well settled that the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 35 U.S.C. 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977). In view of this, then contrary to Applicant’s arguments to the contrary the Examiner’s need not necessarily point to specific sections of the prior art when supporting a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 35 U.S.C. 103.  
In this case, it is respectfully pointed out to applicant that by applicant's own account the rejection was made as 103 not 102 and the examiner did recognize that the limitation “a convex lens comprising a material having a refractive index of at least 1.8” was not taught by Zhengyi but used Altendorf to find this limitation. Altendorf clearly teaches that it is known in art optical system to use singlet lenses (e.g. a bi-convex lens element ….), all of which have spherical surfaces [par. 0011], wherein the bi-convex lens element has an index of refraction of at least 1.7 and at most 1.8 (Altendorf, claim 11) in order to enhanced and improved range sensing performance of sensor lens configuration system (see abstract) [pars. 0004-5]. As such, it is respectfully pointed out to applicant that this argument is not persuasive, as the examiner did recognize that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, Applicant is reminded that, it is well established, whether the element is separated into multiple elements, see In re Dulberg, 129 USPQ 348 (CCPA, 1961) or the element is integrated into a single element, see In re Larson, 144 USPQ 347 (CCPA, 1965) so long as the same function performed by the prior art and the claimed invention, then the prior art still anticipates or renders obvious the claimed invention. In this case Altendorf teaches that wherein the bi-convex lens element has an index of refraction of at least 1.7 and at most 1.8 (Altendorf, claim 11) in order to enhanced and improved range sensing performance of sensor lens configuration system (see abstract) [pars. 0004-5] suggest and established a prima facie case of obviousness rejection, rejection(s) under 103 is proper, for a limitation such as “a convex lens having a refractive index of at least 1.8 as recited in claim 1.” Is known in the art.
b) Applicant argues that The Office cites to In re Stevens, for the premise that the provision of adjustability, where needed, allegedly involves only routine skill in the art. See Office Action, page 4. However, the refractive index of at least 1.8 recited in claim 1 does not equate to "the provision of [needed] adjustability." Indeed, Applicant's claim 1 does not provide a recitation to making the refractive index adjustable. Rather, the refractive index of at least 1.8 is a specific limitation to the convex lens in the optical system of claim 1. Consequently, the Office's citation to In re Stevens for the provision of adjustability is misplaced and fails to support the § 103 rejection of claim 1. 
Moreover, the refractive index of at least 1.8 is a specific limitation of the convex lens in the optical system of claim 1 that provides a notable improvement to Applicant's claimed optical system. Applicant's specification teaches that the required refractive index of at least 1.8 improves the optical system, specifically by reducing the illuminated fraction required to produce a structured beam. For example, paragraph [0041] of Applicant's specification teaches that increasing the refractive index from a value of 1.6 to a higher value (such as at least 1.8 as recited11 in claim 1) reduces the minimum illumination fraction that is needed to produce a structured beam.

Examiner's response: 

With respect to argument (b), it is respectfully pointed out to applicant that for the same reasons as discussed above in relation to arguments (a), applicant argument(s) regarding argument(s) (b) is/are not persuasive.
In addition, it is respectfully pointed out to applicant that this argument is/are not persuasive because Altendorf further teaches in [par. 0030] that the doublet lens element 101 and the positive power lens portion 105 may be configured with various combinations of features according to this invention, in order to provide various desirable attributes for a CPS optical system (pen), In particular, in various embodiments, the doublet lens element 101 is not a typical doublet lens. In view of this teaches, one of ordinary skill before the effective filing date of the claimed invention and/or at the time the invention was made would have fairly and reasonably recognized Altendorf provides a prima facie case of either anticipation or obviousness that the double lens could be single lens that is either convex or concave. Therefore, it is respectfully pointed out to applicant that this argument is/are not persuasive because one of ordinary skill at the time the invention was made would have fairly and reasonably recognized that the prior art does properly support a rejection of the claimed invention under 35 U.S.C. 103 as detailed above. 
Additionally, Applicant argues “provision for adjustability,….), in this case, is provided by advantages of the teaches and suggestion by Altendorf that the double lens could be single lens that is either convex or concave [par. 0030], and that it is known in art optical system to use singlet lenses (e.g. a bi-convex lens element ….), all of which have spherical surfaces [par. 0011], wherein the bi-convex lens element has an index of refraction of at least 1.7 and at most 1.8 (Altendorf, claim 11) in order to enhanced and improved range sensing performance of sensor lens configuration system (see abstract) [pars. 0004-5]. As such, it is respectfully pointed out to applicant that the Office's citation to In re Stevens and In re Aller for the provision of adjustability and/or discovering the optimum working …...is not misplaced and fail(s) to support the § 103 rejection of claim 1.
Further, as explained before in the rejection that the use of convex lens having a refractive index of 1.8 is common and known in the art. 
Applicant’s attention is respectfully requested to Oono et al. (5,223,983) (col. 4, lines 66-67; col. 5, 1-2) and/or Hayashida (4,400,063) (col. 3, lines 58-59), which further solidifies examiner’s position. Therefore, it would have been at least obvious to one having ordinary skill in the art at the time of the invention was made to reasonably modified and/or adjust Zhengyi as desired appropriate in order to enhanced and improved range sensing performance of sensor lens configuration system.
Finally, Applicant has argued the patentability of independent claims 20 and 21, and dependent claims 2-19 based solely upon the patentability of claim 1, and has presented no additional arguments exclusively pertaining to the claims. It is respectfully pointed out to applicant that the rejections are proper, and the argument/remarks for request for reconsideration does not appear to place the application in condition for allowance. 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art optical system/method.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886